Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John R. Mattingly on August 16, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 4, lines 2 and 7, “fifth bearing pad (e)” has been changed to - -third bearing pad (e)- -.
Claim 4, lines 4 and 8, “third bearing pad (c)” has been changed to - -fourth bearing pad (c)- -.
Claim 5, lines 2 and 6, “fourth bearing pad (d)” has been changed to - -fifth bearing pad (d)- -.
Claim 5, lines 3 and 6, “third bearing pad (c)” has been changed to - -fourth bearing pad (c)- -.

Claim 6, lines 3-6 have been deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of an oil bath type tilting pad journal bearing having a plurality of bearing pads comprising the pads being configured so that lubricant is supplied to spaces between adjacent pads through oil feeding holes, wherein a circumferential position of an opening of each feeding hole with respect to the spaces differs depending on the position of the pad, the configuration includes a first bearing pad that is beneath a shaft and a second bearing pad that is adjacent to the first pad downstream in the rotating direction of the shaft and within the space between the first pad and the second pad the opening portion of the feeding hole is positioned toward an upstream side of the space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656